Order entered August 4, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00033-CV

      CITY OF DALLAS, VINCENT GOLBECK, STEPHEN WORDEN, RAQUEL
               HERNANDEZ AND CARLA D. NEWSON, Appellants

                                              V.

                               ROBERT GRODEN, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01521

                                          ORDER
       We GRANT appellants’ July 31, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than September 4, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE